DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
Formal Matters
Applicants’ amendments and remarks filed on September 23, 2021 and August 17, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 29, 32-33, and 35-51 are pending.  Claims 29, 32-33, 35-46, and 49-51 are under consideration in the instant office action. Claims 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 1-28, 30-31, and 34 are canceled. Applicants’ amendments and arguments necessitated a new ground of rejections.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot in view the new rejections set forth below.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 32-33, 35-46, and 49-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Instant claim 29 recites by amendment “wherein the cosmetic material and the outer shell are formulated to blend with one another to produce a creamy skin formulation after being heated and mechanically blended together in an appliance that is configured to receive, heat, and mechanically blend the cosmetic article, wherein the outer shell and the cosmetic material are configured to not blend with one another until being heated and mechanically blended in the appliance, and wherein the outer shell and the cosmetic material are formulated such that heating and blending together of the outer shell and the cosmetic material to produce the skin formulation cannot be accomplished by hand action alone.” The examiner contends that in Applicant’s amendment the limitation reciting “the cosmetic material are formulated such that heating and blending together of the outer shell and the cosmetic material to produce the skin formulation cannot be accomplished by hand action alone” is not supported by the original specification. Applicant’s specification on paragraph 00026 disclose Referring to Figure 4B, the formulation is accessible by lifting the top portion 30 of the amulet off the bottom portion 32 abut hinge 34. The size of the amulet in conjunction with the size of the truffle produces a desired supply of the formulation 55, i.e. a few days (or even one application) to perhaps a month supply. When the formulation is used up, the amulet can be washed to receive a new truffle. While an appliance is typically used to blend and warm the truffle into a formulation, in some cases, when the truffle has a particular composition, the blending and warming of the truffle can be accomplished by hand action alone.”. The above disclosure is not an explicit or implicit support for the cosmetic material to produce the skin formulation cannot be accomplished by hand action alone. Applicant is requested to cancel the new matter recitation from the claim.
The dependent claims are incorporated in the rejections for depending from a base claim that incorporates the new matter recitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-33, 37-42, 46, 49 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kallmayer et al. (US 2014/0227330, published August 14, 2014, of record), Hata et al. (JP 2014/015410, published January 30, 2014, as evidenced by the Google translation), and Wang et al. (CN 104887516, published on September 9, 2015, Google Patent English Machine Translation is included, newly cited).
With regard to claims 29, 30, 31, 32, 33, 49 Kallmayer teaches a cosmetic article configured to be heated and blended to form a skin formulation for application by a user (abstract, paragraphs 4-6, paragraphs 29-32, paragraph 36), comprising an outer shell comprising at least one wax and at least one oil (lipid) (abstract, claim 1, claim 4) that defines an interior volume (“envelope;” paragraph 61). The shell is considered to be “water resistant” because it contains hydrophobic materials such as waxes and lipids (see above), and because the filling composition can be an oil-in-water emulsion or hydrodispersion (see claim 8). If the shell were not water-resistant, it would not be possible to carry such materials.
The lipids used in the shell are taught to have a melting temperature of 30-40 °C to be close to the skin temperature of 32 °C (paragraph 45), which renders obvious the preparation of the shell with this melting temperature (the waxes are also taught to have a melting point of 20 to 90 °C, of 30-70 °C (paragraph 85)). The range of 30-40 °C is 86-104 °F, 32 °C is 89.6 °F, and the range of 30-70 ºC is 86-158 ºF.  The shell is taught to be solid, semisolid and/or dimensionally stable up to a temperature of at least 35 ºC (paragraph 27), which is 95 ºF.  
Kallmayer does not expressly teach the particular temperature transitions of claims 29, 31 and 49.  However, Hata teaches that in a composition similar to Kallmayer’s, where a spherical oily solid cosmetic comprising waxes and oils melts at the time of use at body temperature in the palm of the hand, the cosmetic having a melting point between 30-70 ºC, between 35-50 ºC (abstract, page 2, 2nd paragraph, page 3, 5th paragraph).  The range of 35-50 ºC is 95-122 ºF.  Thus, it would have been obvious to prepare the outer shell with combinations of lipids and waxes such that the shell, as a whole, is dimensionally stable up to at least 95 ºF and melts between 95-122 ºF.  This overlaps the ranges in the instant claims and renders them obvious.
The outer shell has a thickness of 0.01-2 mm (paragraph 61), which overlaps the ranges in claims 29 and 30 and renders them obvious. The inner volume of the outer shell, and thus the volume of the cosmetic material contained in the outer shell, is 0.1-20 ml (paragraph 60), which overlaps the ranges in claims 29, 32, and 33 and renders them obvious. Furthermore, the range is close to the newly disclosed range in claim 51. Furthermore, in the case where the claimed thickness "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Upon heating and blending together, the cosmetic material and outer shell form the skin formulation (paragraphs 4, 29, 36, 37).
With regard to claim 37, the cosmetic material comprises a cosmetic that is configured to cleanse (paragraph 204), hydrate (paragraph 202), treat (paragraph 250, 252), protect (against UV irradiation; paragraph 58), and color (paragraph 54) the skin.
With regard to claims 38 or 39, the cosmetic material is an oil-based or water-based (claim 8) cream (paragraphs 56 and 88).
With regard to claims 40-42 and 50, the cosmetic article contains vitamins A and C or acne agents such as retinoic acid as active ingredients (paragraph 256), or primrose oil (paragraph 253) as an active ingredient.
With regard to claim 46, once heated and blended as described above, the cosmetic article would become a skin care cosmetic formulation.
Kallmayer does not expressly teach “wherein the cosmetic material and the outer shell are formulated to blend with one another to produce a creamy skin formulation after being heated and mechanically blended together in an appliance that is configured to receive, heat, and mechanically blend the cosmetic article, wherein the outer shell and the cosmetic material are configured to not blend with one another until being heated and mechanically blended in the appliance, and wherein the outer shell and the cosmetic material are formulated such that heating and blending together of the outer shell and the cosmetic material to produce the skin formulation cannot be accomplished by hand action alone.”.  These deficiencies are cured by the teachings Wang et al.
Wang et al. teach a kind of fluid injection note cream mixing filling machine, belongs to pharmaceutical machinery technical field including rack, turntable, motor reducer, vacuum system, transmission device and the capsule feeding device being sequentially arranged on turntable circumference framework platform, dispensing devices, capsule separator, detection device, priming device, infuse cream device, rejection device, glue stations, compactor, finished conveying device and mold cleaning device, its dispensing devices, capsule separator, rejection device, compactor and finished conveying device are separately connected transmission device, transmission device connects motor reducer, vacuum system connects capsule separator, detection device is between dispensing devices and priming device, turntable goes to corresponding station and completes medicinal liquid filling. The present invention may be implemented the fluid injection of hard capsules, infuse cream by setting priming device and note cream device, simple process, and perfusion effect is good. It can be realized sealing in capsule, save technique and cost, capsule sealing effect are good, it is easier to be absorbed by the body (see abstract). A liquid injection and paste injection mixed filling machine, and belongs to the technical field of pharmaceutical machines. The liquid injection and paste injection mixed filling machine comprises a machine frame, a rotary table, a motor reducing gear, a vacuum system, a transmission device, a capsule feeding device, a distributing device, a capsule separating device, a detecting device, a liquid injection device, a paste injection device, a waste removing device, a gluing device, a compressing device, a finished product conveying device and a mold cleaning device, wherein the capsule feeding device, the distributing device, the capsule separating device, the detecting device, the liquid injection device, the paste injection device, the waste removing device, the gluing device, the compressing device, the finished product conveying device and the mold cleaning device are sequentially distributed at the positions, on the periphery of the rotary table, of a machine frame platform. The distributing device, the capsule separating device, the waste removing device, the compressing device and the finished product conveying device are each connected with the transmission device, and the transmission device is connected with the motor reducing gear; the vacuum system is connected with the capsule separating device, and the detecting device is located between the distributing device and the liquid injection device; and the rotary table is rotated to the corresponding station for completing medicine liquid pouring. According to the liquid injection and paste injection mixed filling machine, the liquid injection device and the paste injection device are arranged, liquid injection and paste injection of hard capsules can be achieved, the process is simple, and the pouring effect is good. Internal sealing of the capsules can be achieved, the process and the cost are saved, the sealing effect of the capsule is good, and the capsules can be absorbed by the human body more easily (Derwent abstract).
It would have been prima facie obvious at the time this invention was filed to modify the teachings of Kallmayer et al. by preparing the cream composition of the cosmetic article using a device by utilizing the liquid composition and the capsule making composition from a different portions of the device because Wang et al. teach a kind of fluid injection note cream mixing filling machine, belongs to pharmaceutical machinery technical field including rack, turntable, motor reducer, vacuum system, transmission device and the capsule feeding device being sequentially arranged on turntable circumference framework platform, dispensing devices, capsule separator, detection device, priming device, infuse cream device, rejection device, glue stations, compactor, finished conveying device and mold cleaning device, its dispensing devices, capsule separator, rejection device, compactor and finished conveying device are separately connected transmission device, transmission device connects motor reducer, vacuum system connects capsule separator, detection device is between dispensing devices and priming device, turntable goes to corresponding station and completes medicinal liquid filling. The present invention may be implemented the fluid injection of hard capsules, infuse cream by setting priming device and note cream device, simple process, and perfusion effect is good. It can be realized sealing in capsule, save technique and cost, capsule sealing effect are good, it is easier to be absorbed by the body (see abstract). A liquid injection and paste injection mixed filling machine, and belongs to the technical field of pharmaceutical machines. The liquid injection and paste injection mixed filling machine comprises a machine frame, a rotary table, a motor reducing gear, a vacuum system, a transmission device, a capsule feeding device, a distributing device, a capsule separating device, a detecting device, a liquid injection device, a paste injection device, a waste removing device, a gluing device, a compressing device, a finished product conveying device and a mold cleaning device, wherein the capsule feeding device, the distributing device, the capsule separating device, the detecting device, the liquid injection device, the paste injection device, the waste removing device, the gluing device, the compressing device, the finished product conveying device and the mold cleaning device are sequentially distributed at the positions, on the periphery of the rotary table, of a machine frame platform. The distributing device, the capsule separating device, the waste removing device, the compressing device and the finished product conveying device are each connected with the transmission device, and the transmission device is connected with the motor reducing gear; the vacuum system is connected with the capsule separating device, and the detecting device is located between the distributing device and the liquid injection device; and the rotary table is rotated to the corresponding station for completing medicine liquid pouring. One of ordinary skill in the art would have been motivated to do so because Wang et al. teach that according to the liquid injection and paste injection mixed filling machine, the liquid injection device and the paste injection device are arranged, liquid injection and paste injection of hard capsules can be achieved, the process is simple, and the pouring effect is good. Internal sealing of the capsules can be achieved, the process and the cost are saved, the sealing effect of the capsule is good, and the capsules can be absorbed by the human body more easily (Derwent abstract). An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Kallmayer et al. and Wang et al. because both references teach oil or cosmetic containing capsules.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kallmayer et al. (US 2014/0227330, published August 14, 2014, of record), Hata et al. (JP 2014/015410, published January 30, 2014, as evidenced by the Google translation), and Wang et al. (CN 104887516, published on September 9, 2015, Google Patent English Machine Translation is included) as applied to claims 29-33, 37-42, 46, 49 and 50-51 above, and further in view of Lee et al. (US 2006/0292193, published December 28, 2006, of record).
As described above, Kallmayer, Wang et al., and Hata teach the limitations of claim 29. Kallmayer does not expressly teach the particular proportions of claim 34. However, Lee teaches that in a composition similar to Kallmayer’s, where capsules containing a cosmetic, and with a shell formed from wax and oil that is solid at room temperature (abstract, paragraph 9), melt on the skin to deliver the cosmetic (abstract), the wax (stearyl dimethicone and beeswax) and oil (i.e., almond butter and cocoa butter) are present at 25-80% (15-60% + 10-20%) and 20-70% (10-20% + 10-50%). It would have been obvious to one of ordinary skill in the art to use these amounts and components in the composition of Kallmayer, Wang et al., and Hata. This leads to a ratio for wax to oil of 0.36:1 to 4:1, i.e., 1:0.25 to 1:2.78. This overlaps the range in the instant claim and renders it obvious.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kallmayer et al. (US 2014/0227330, published August 14, 2014, of record), Hata et al. (JP 2014/015410, published January 30, 2014, as evidenced by the Google translation), and Wang et al. (CN 104887516, published on September 9, 2015, Google Patent English Machine Translation is included) as applied to claims 29-33, 37-42, 46, 49 and 50-51 above, and further in view of Bentov et al. (US 3,167,602, published January 26, 1965, of record).
As described above, Kallmayer Wang et al., and Hata teach the limitations of claim 29. Kallmayer does not expressly teach the inclusion of a resin in the shell. However, Itzhak suggests that for encapsulating pharmaceuticals and medicinal preparations (column 1, lines 20-21) in a thermoplastic shell, a combination of resin and wax a thermoplastic resin having a relatively low viscosity at its melting point can be used rather than just a wax (column 1, lines 56-58), indicating that they are art-recognized functional equivalents. It would have thus been obvious to one of ordinary skill in the art to use such a combination rather than the wax component alone in the compositions of Kallmayer, Wang et al. and Hata. See MPEP 2144.06 I and II. “Configured to increase a melting point of the outer shell” is considered to be an intended use of the composition that does not limit it relative to the prior art and thus does not establish patentability, as the resin in the prior art also thermoplastic and must be heated to melt. Alternatively, the presence of the resin would necessarily increase the melting point of the outer shell, as the resin is thermoplastic and must be heated to melt.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kallmayer et al. (US 2014/0227330, published August 14, 2014, of record), Hata et al. (JP 2014/015410, published January 30, 2014, as evidenced by the Google translation), and Wang et al. (CN 104887516, published on September 9, 2015, Google Patent English Machine Translation is included) as applied to claims 29-33, 37-42, 46, 49 and 50-51 above, and further in view of Golberg et al. (US 5,271,934, December 21, 1993, of record).
As described above, Kallmayer, Wang et al., and Hata teach the limitations of claim 29. Kallmayer does not expressly teach the inclusion of the components recited in claim 36 in the shell. However, Goldberg teaches that in cosmetic capsules with wax-lipid shells, it is beneficial to also include polymers and gums (column 3, lines 37-38). The polymers and gums include acrylic acid resin, modified food starch, sodium alginate, carrageenan, and agarose (column 2, lines 43-61). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include such polymers and gums in the outer shell of Kallmayer.

Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kallmayer et al. (US 2014/0227330, published August 14, 2014, of record), Hata et al. (JP 2014/015410, published January 30, 2014, as evidenced by the Google translation), and Wang et al. (CN 104887516, published on September 9, 2015, Google Patent English Machine Translation is included) as applied to claims 29-33, 37-42, 46, 49 and 50-51 above, and further in view of Yan et al. (US 2011/0111020, published May 12, 2011, of record).
With regard to claims 43 and 45, as described above, Kallmayer, Wang et al., and Hata teach the limitations of claim 29. Kallmayer does not expressly teach the inclusion of additional capsules within the capsule. However, Yan teaches that the mechanical strength of a capsule can be increased by including smaller capsules within the capsule (paragraphs 6 and 11). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include multiple capsules, each containing the active ingredient, within the interior volume of the outer shell to increase the mechanical strength of the capsule.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kallmayer et al. (US 2014/0227330, published August 14, 2014, of record), Hata et al. (JP 2014/015410, published January 30, 2014, as evidenced by the Google translation), and Wang et al. (CN 104887516, published on September 9, 2015, Google Patent English Machine Translation is included), and Yan et al. (US 2011/0111020, published May 12, 2011, of record) as applied to claims as applied to claims 29-33, 37-42, 46, 49 and 50-51 above, and further in view of Auweter et al. (US 2002/0044991, published April 18, 2002, of record).
With regard to claim 44, as described above, Kallmayer, Wang et al., Hata and Yan teach the limitations of claims 29 and 43. Yan also teaches that the capsule contains an outer coating (see Figures 2 and 3; also see paragraph 8; the shell around the core is considered to be an “outer coating” that isolates the materials in the core within the capsule. Kallmayer and Yan do not expressly teach that the active ingredient is isolated from the cosmetic material. However, Auweter teaches that in such a capsule for cosmetic use (abstract) containing internal capsules, i.e., cores, it is beneficial for the internal capsules to be suspended in a liquid within the outer capsule (paragraph 55). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to similarly suspend the active ingredient-containing internal capsules of Kallmayer, Wang et al., Hata and Yan in the liquid cosmetic composition of Kallmayer that is present inside the outer capsule. In doing so, the shell of the internal capsules, i.e., the outer coating of the internal capsules, would isolate the active ingredient from the cosmetic material, i.e., the liquid cosmetic composition, when the active ingredient and the cosmetic material are within the interior volume of the outer shell.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-33, 37-42, 46, 49 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of copending Application No. 16/840,171 in view of Kallmayer (US 2014/0227330, 8/14/2014) and Wang et al. (CN 104887516, published on September 9, 2015, Google Patent English Machine Translation is included, newly cited).

With regard to claim 29, 30, 31, 32, 33, 49, claim 18 of copending Application No. 16/840,171 teaches a cosmetic article configured to be heated and blended to form a skin formulation for application by a user, comprising an outer shell that defines an interior volume (“envelope;” paragraph 61). The cosmetic article has a melting temperature of at least 27 °C (claim 18 of copending Application No. 16840171), i.e., at least 80.6 °C, which overlaps the claimed ranges in claims 29, 31 and 49 and renders them obvious.
The outer shell has a thickness of at least 5 mm and the volume is at least 0.5 ml (claim 22 of copending Application No. 16/840,171), which overlaps the ranges in claims 29 and 30, 32, and 33 and renders them obvious.
Upon heating and blending together, the cosmetic material and outer shell form the skin formulation (claim 22 of copending Application No. 16/840,171).
Copending Application No. 16/840,171 does not expressly teach the claimed shell components. Kallmayer teaches that in a similar cosmetic article configured to be heated and blended to form a skin formulation for application by a user (abstract, paragraph 4, paragraph 29, paragraph 36) the outer shell comprises at least one wax and at least one oil (lipid) (abstract, claim 1, claim 4). The shell is considered to be “water resistant” because it contains hydrophobic materials such as waxes and lipids (see above), and because the filling composition can be an oil-in-water emulsion or hydrodispersion (see claim 8 of Kallmayer). If the shell were not water-resistant, it would not be possible to carry such materials. It would have been obvious to one of ordinary skill to use such materials in the capsule shell of copending Application No. 16/840,171.
With regard to claim 37, Kallmayer teaches that the cosmetic material comprises a cosmetic that is configured to cleanse (paragraph 204), hydrate (paragraph 202), treat (paragraph 250, 252), protect (against UV irradiation; paragraph 58), and color (paragraph 54) the skin; it would have therefore been obvious to configure the cosmetic material of copending Application No. 16/840,171 in this way.
With regard to claims 38 or 39, Kallmayer teaches that the cosmetic material is an oil-based or water-based (claim 8) cream (paragraphs 56 and 88). It would have therefore been obvious to use such a cosmetic material as the cosmetic material in copending Application No. 16/840,171.
With regard to claims 40-42 and 50, Kallmayer teaches that the cosmetic article contains vitamins A and C or acne agents such as retinoic acid as active ingredients (paragraph 256), or primrose oil (paragraph 253) as an active ingredient; it would have therefore been obvious to use these active ingredients in the cosmetic article of copending Application No. 16/840,171.
With regard to claim 46, once heated and blended as described above, the cosmetic article would become a skin care cosmetic formulation as described above.
Copending Application No. 16/840,171 and Kallmayer does not expressly teach “wherein the cosmetic material and the outer shell are formulated to blend with one another to produce a creamy skin formulation after being heated and mechanically blended together in an appliance that is configured to receive, heat, and mechanically blend the cosmetic article, wherein the outer shell and the cosmetic material are configured to not blend with one another until being heated and mechanically blended in the appliance, and wherein the outer shell and the cosmetic material are formulated such that heating and blending together of the outer shell and the cosmetic material to produce the skin formulation cannot be accomplished by hand action alone.”.  These deficiencies are cured by the teachings Wang et al.
Wang et al. teach a kind of fluid injection note cream mixing filling machine, belongs to pharmaceutical machinery technical field including rack, turntable, motor reducer, vacuum system, transmission device and the capsule feeding device being sequentially arranged on turntable circumference framework platform, dispensing devices, capsule separator, detection device, priming device, infuse cream device, rejection device, glue stations, compactor, finished conveying device and mold cleaning device, its dispensing devices, capsule separator, rejection device, compactor and finished conveying device are separately connected transmission device, transmission device connects motor reducer, vacuum system connects capsule separator, detection device is between dispensing devices and priming device, turntable goes to corresponding station and completes medicinal liquid filling. The present invention may be implemented the fluid injection of hard capsules, infuse cream by setting priming device and note cream device, simple process, and perfusion effect is good. It can be realized sealing in capsule, save technique and cost, capsule sealing effect are good, it is easier to be absorbed by the body (see abstract). A liquid injection and paste injection mixed filling machine, and belongs to the technical field of pharmaceutical machines. The liquid injection and paste injection mixed filling machine comprises a machine frame, a rotary table, a motor reducing gear, a vacuum system, a transmission device, a capsule feeding device, a distributing device, a capsule separating device, a detecting device, a liquid injection device, a paste injection device, a waste removing device, a gluing device, a compressing device, a finished product conveying device and a mold cleaning device, wherein the capsule feeding device, the distributing device, the capsule separating device, the detecting device, the liquid injection device, the paste injection device, the waste removing device, the gluing device, the compressing device, the finished product conveying device and the mold cleaning device are sequentially distributed at the positions, on the periphery of the rotary table, of a machine frame platform. The distributing device, the capsule separating device, the waste removing device, the compressing device and the finished product conveying device are each connected with the transmission device, and the transmission device is connected with the motor reducing gear; the vacuum system is connected with the capsule separating device, and the detecting device is located between the distributing device and the liquid injection device; and the rotary table is rotated to the corresponding station for completing medicine liquid pouring. According to the liquid injection and paste injection mixed filling machine, the liquid injection device and the paste injection device are arranged, liquid injection and paste injection of hard capsules can be achieved, the process is simple, and the pouring effect is good. Internal sealing of the capsules can be achieved, the process and the cost are saved, the sealing effect of the capsule is good, and the capsules can be absorbed by the human body more easily (Derwent abstract).
It would have been prima facie obvious at the time this invention was filed to modify the teachings of Copending Application No. 16/840,171 and Kallmayer et al. by preparing the cream composition of the cosmetic article using a device by utilizing the liquid composition and the capsule making composition from a different portions of the device because Wang et al. teach a kind of fluid injection note cream mixing filling machine, belongs to pharmaceutical machinery technical field including rack, turntable, motor reducer, vacuum system, transmission device and the capsule feeding device being sequentially arranged on turntable circumference framework platform, dispensing devices, capsule separator, detection device, priming device, infuse cream device, rejection device, glue stations, compactor, finished conveying device and mold cleaning device, its dispensing devices, capsule separator, rejection device, compactor and finished conveying device are separately connected transmission device, transmission device connects motor reducer, vacuum system connects capsule separator, detection device is between dispensing devices and priming device, turntable goes to corresponding station and completes medicinal liquid filling. The present invention may be implemented the fluid injection of hard capsules, infuse cream by setting priming device and note cream device, simple process, and perfusion effect is good. It can be realized sealing in capsule, save technique and cost, capsule sealing effect are good, it is easier to be absorbed by the body (see abstract). A liquid injection and paste injection mixed filling machine, and belongs to the technical field of pharmaceutical machines. The liquid injection and paste injection mixed filling machine comprises a machine frame, a rotary table, a motor reducing gear, a vacuum system, a transmission device, a capsule feeding device, a distributing device, a capsule separating device, a detecting device, a liquid injection device, a paste injection device, a waste removing device, a gluing device, a compressing device, a finished product conveying device and a mold cleaning device, wherein the capsule feeding device, the distributing device, the capsule separating device, the detecting device, the liquid injection device, the paste injection device, the waste removing device, the gluing device, the compressing device, the finished product conveying device and the mold cleaning device are sequentially distributed at the positions, on the periphery of the rotary table, of a machine frame platform. The distributing device, the capsule separating device, the waste removing device, the compressing device and the finished product conveying device are each connected with the transmission device, and the transmission device is connected with the motor reducing gear; the vacuum system is connected with the capsule separating device, and the detecting device is located between the distributing device and the liquid injection device; and the rotary table is rotated to the corresponding station for completing medicine liquid pouring. One of ordinary skill in the art would have been motivated to do so because Wang et al. teach that according to the liquid injection and paste injection mixed filling machine, the liquid injection device and the paste injection device are arranged, liquid injection and paste injection of hard capsules can be achieved, the process is simple, and the pouring effect is good. Internal sealing of the capsules can be achieved, the process and the cost are saved, the sealing effect of the capsule is good, and the capsules can be absorbed by the human body more easily (Derwent abstract). An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Copending Application No. 16/840,171 and Kallmayer et al. and Wang et al. because both references teach oil or cosmetic containing capsules.



Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of copending Application No. 16/840,171 in view of Kallmayer (US 2014/0227330, 8/14/2014) as applied to claims 29-33, 37-42, 46, 49 and 50 above, and further in view of Lee (US 2006/0292193, 12/28/2006).
As described above, copending Application No. 16/840,171 Kallmayer, and Wang et al. teach the limitations of claim 29. They do not expressly teach the particular proportions of claim 34. However, Lee teaches that in a composition similar to copending Application No. 16/840,171 and Kallmayer’s, where capsules containing a cosmetic, and with a shell formed from wax and oil that is solid at room temperature (abstract, paragraph 9), melt on the skin to deliver the cosmetic (abstract), the wax (stearyl dimethicone and beeswax) and oil (i.e., almond butter and cocoa butter) are present at 25-80% (15-60% + 10-20%) and 20-70% (10-20% + 10-50%). This leads to a ratio of 0.36:1 to 4:1, i.e., 1:0.25 to 1:2.78. It would have been obvious to use such a ratio in the composition of copending Application No. 16/840,171 and Kallmayer. This overlaps the range in the instant claim and renders it obvious.

Claim 35 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of copending Application No. 16/840,171 in view of Kallmayer (US 2014/0227330, 8/14/2014) and Wang et al. (CN 104887516, published on September 9, 2015, Google Patent English Machine Translation is included, newly cited) as applied to claims 29-33, 37-42, 46, 49 and 50 above, and further in view of Itzhak (US 3,167,602, 1/26/1965).
As described above, copending Application No. 16/840,171, Kallmayer, and Wang et al. teach the limitations of claim 29. They do not expressly teach the inclusion of a resin in the shell. However, Itzhak suggests that for encapsulating pharmaceuticals and medicinal preparations (column 1, lines 20-21) in a thermoplastic shell, a combination of resin and wax a thermoplastic resin having a relatively low viscosity at its melting point can be used rather than just a wax (column 1, lines 56-58), indicating that they are art-recognized functional equivalents. It would have thus been obvious to one of ordinary skill in the art to use such a combination rather than the wax component alone in the composition of copending Application No. 16/840,171 and Kallmayer. See MPEP 2144.06 I and II. “Configured to increase a melting point of the outer shell” is considered to be an intended use of the composition that does not limit it relative to the prior art and thus does not establish patentability, as the resin in the prior art also thermoplastic and must be heated to melt. Alternatively, the presence of the resin would necessarily increase the melting point of the outer shell, as the resin is thermoplastic and must be heated to melt.

Claims 35 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of copending Application No. 16/840,171 in view of Kallmayer (US 2014/0227330, 8/14/2014) and Wang et al. (CN 104887516, published on September 9, 2015, Google Patent English Machine Translation is included, newly cited) as applied to claims 29-33, 37-42, 46, 49 and 50, and further in view of Golberg (US 5,271,934, 12/21/1993).
As described above, copending Application No. 16/840,171, Kallmayer, and Wang et al. teach the limitations of claim 29. They do not expressly teach the inclusion of the components recited in claim 36 in the shell. However, Goldberg teaches that in cosmetic capsules with wax-lipid shells, it is beneficial to also include polymers and gums (column 3, lines 37-38). The polymers and gums include acrylic acid resin, modified food starch, sodium alginate, carrageenan, and agarose (column 2, lines 43-61). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include such polymers and gums in the outer shell of copending Application No. 16/840,171 and Kallmayer.

Claims 43 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of copending Application No. 16/840,171 in view of Kallmayer (US 2014/0227330, 8/14/2014) and Wang et al. (CN 104887516, published on September 9, 2015, Google Patent English Machine Translation is included, newly cited) as applied to claims 29-33, 37-42, 46, 49 and 50 above, and further in view of Yan (US 2011/0111020, 5/12/2011).
With regard to claims 43 and 45, as described above, copending Application No. 16/840,171, Kallmayer, and Wang et al. teach the limitations of claim 29. They do not expressly teach the inclusion of additional capsules within the capsule. However, Yan teaches that the mechanical strength of a capsule can be increased by including smaller capsules within the capsule (paragraphs 6 and 11). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include multiple capsules, each containing the active ingredient, within the interior volume of the outer shell to increase the mechanical strength of the capsule.

Claim 44 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of copending Application No. 16/840,171 in view of Kallmayer (US 2014/0227330, 8/14/2014), Wang et al. (CN 104887516, published on September 9, 2015, Google Patent English Machine Translation is included, newly cited), and Yan (US 2011/0111020, 5/12/2011) as applied to claims 29-33, 37-43, 45, 46, 49 and 50 above, and further in view of Auweter (US 2002/0044991, 4/18/2002).
With regard to claim 44, as described above, copending Application No. 16/840,171, Kallmayer, Wang et al., and Yan teach the limitations of claims 29 and 43. Yan also teaches that the capsule contains an outer coating (see Figures 2 and 3; also see paragraph 8; the shell around the core is considered to be an “outer coating” that isolates the materials in the core within the capsule, copending Application No. 16/840,171, Kallmayer, Wang et al., and Yan do not expressly teach that the active ingredient is isolated from the cosmetic material. However, Auweter teaches that in such a capsule for cosmetic use (abstract) containing internal capsules, i.e., cores, it is beneficial for the internal capsules to be suspended in a liquid within the outer capsule (paragraph 55). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to similarly suspend the active ingredient-containing internal capsules of copending Application No. 16/840,171, Kallmayer, and Yan in the liquid cosmetic composition of Kallmayer that is present inside the outer capsule. In doing so, the shell of the internal capsules, i.e., the outer coating of the internal capsules, would isolate the active ingredient from the cosmetic material, i.e., the liquid cosmetic composition, when the active ingredient and the cosmetic material are within the interior volume of the outer shell.
Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/Primary Examiner, Art Unit 1619